Citation Nr: 0839250	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than March 22, 2006 
for the award of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1968 
and October 1971 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

An informal claim of entitlement to service connection for 
tinnitus was communicated and reduced to writing on March 22, 
2006; a written claim, construed as a formal claim, for 
service connection for tinnitus was thereafter received on 
March 29, 2006.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 22, 
2006 for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a May 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and the types of evidence that will be obtained by 
VA.  The letter advised the veteran how effective dates are 
assigned, and the type evidence which impacts that 
determination.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes various 
statements from the veteran.  The veteran indicated that he 
had no additional information or evidence to submit in 
September 2008.  

In any event, the veteran has disagreed with the effective 
date assigned following the initial award of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 
73 FR 23353-56 (April 30, 2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, setting forth his 
contentions in several statements on why he believed he was 
entitled to an earlier effective date for the award of 
service connection for tinnitus.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2008); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2008).

The veteran contends that he is entitled to an effective date 
of the date of his retirement in 1988 for the award of 
service connection of tinnitus as during his November 1989 VA 
examination, he was "claiming any and all know[n] and 
unknown disabilities."  He contends the July 2006 rating 
decision and January 1990 rating decision contain clear and 
unmistakable error (CUE).  This matter comes before the Board 
on appeal from the July 2006 rating decision, so it is not 
final and subject to CUE notwithstanding the RO's 
consideration of this issue in the August 2008 supplemental 
statement of the case.  See 38 C.F.R. §§ 3.104, 3.105, 19.25, 
20.1103 (2008); see also Phillips v. Brown, 10 Vet. App. 25, 
30-31 (1997) (citing Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994)) (providing that a CUE adjudication is "a 
collateral attack on a previous and final RO decision which 
seeks the revision, nunc pro tunc [with retroactive effect], 
of that decision.").  As for the January 1990 rating 
decision, the issue of entitlement to service connection for 
tinnitus was not addressed.  The veteran has essentially 
raised the argument that he had an unadjudicated claim for 
service connection for tinnitus in 1988 or 1989 that is 
either considered denied at that time or remains pending at 
this time.  See generally Norris v. West, 12 Vet. App. 413 
(1999); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Ingram 
v. Nicholson, 21 Vet. App. 232 (2007) (per curium).  

On December 27, 1988, the RO received the veteran's original 
claim for compensation benefits for disabilities that did not 
include tinnitus.  The veteran underwent a VA examination in 
conjunction with his claim in November 1989.  The audiology 
report notes that the veteran complained of a continuous low 
intensity ringing in both ears.  In several statements dated 
in 1989 and 1990, the veteran does not mention or claim 
entitlement to service connection for tinnitus.  

A Report of Contact notes that on March 22, 2006, the veteran 
indicated that he wanted consideration of entitlement to 
service connection for tinnitus.  The veteran submitted an 
informal written claim for service connection for tinnitus on 
March 29, 2006.  The veteran did not thereafter file a formal 
claim in the form prescribed by VA, and the RO did not 
forward such application form to the veteran for execution.  
The RO ultimately assigned an effective date of March 22, 
2006 for the award of service connection by construing the 
March 22, 2006 communication (which was reduced to writing) 
as an informal claim and the March 29, 2006 claim as a formal 
one according to the January 2007 rating decision. 

The Board is cognizant of the fact that the veteran 
complained of ringing in his ears to the November 1989 
audiologist, but there is no written communication from the 
veteran at that time indicating an intent to apply for 
compensation benefits for tinnitus.  The receipt of clinical 
reports of examination or hospitalization may only serve as 
informal claims for increase or to reopen where the claim is 
for an already service connected condition.  38 C.F.R. 
§ 3.157 (2008).  Thus, the November 1989 VA examination 
report cannot constitute an informal claim where service 
connection had not previously been established for tinnitus. 

Given the above, as the veteran did not file a claim for 
service-connected compensation for tinnitus prior to March 
22, 2006, he has already been given the earliest possible 
effective date for the award of service connection for 
tinnitus.  Thus, there is no legal basis for an effective 
date earlier than March 22, 2006, for the award of service 
connection.  Accordingly, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

An effective date earlier than March 22, 2006 for the award 
of service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


